 


114 HR 2487 IH: Fry Scholarship Enhancement Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2487 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Jeffries introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend the Yellow Ribbon G.I. Education Enhancement Program to cover recipients of Marine Gunnery Sergeant John David Fry scholarship, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fry Scholarship Enhancement Act. 2.Expansion of Yellow Ribbon G.I. Education Enhancement Program (a)In generalSection 3317(a) of title 38, United States Code, is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9). 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to academic years beginning after the date of the enactment of this Act.  